Citation Nr: 0322339	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  97-33 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUES

1.  Entitlement to service connection for a chin scar.

2.  Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD) currently evaluated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
REMAND

The veteran had active service from February 1943 to October 
1945.

This case came to the Board of Veterans' Appeals (Board) 
partly from a January 1995 RO decision which granted service 
connection and a 30 percent rating for PTSD.  In a July 1997 
decision, the RO granted a 50 percent rating for PTSD, and 
subsequently made this rating effective as of the effective 
date for service connection.  The veteran continued his 
appeal for a higher rating for PTSD.  This case also came to 
the Board from an October 1996 RO decision which denied 
service connection for a chin scar claimed to be due to a 
laceration.

In an October 2000 decision, the Board denied the claims.  
The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In an April 2001 joint 
motion to the Court, the parties (the veteran and the VA 
Secretary) requested that the Board's decision be vacated and 
the case remanded in order for the Board to consider the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  An 
April 2001 Court order granted the joint motion.  The case 
was then returned to the Board.  

By May 2002 decision, the Board again denied the veteran's 
claims.  In a January 2003 joint motion to the Court, the 
parties again requested that the Board's decision be vacated 
and the case remanded in order for the Board to assure 
compliance with legal provisions as to adequate VA notice to 
the veteran of the information and evidence necessary to 
substantiate the claim, as well as notice of which evidence 
and information will be procured by the veteran and which by 
VA.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Charles 
(John) v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A February 2003 Court 
order granted the joint motion, and the case was then 
returned to the Board.  

Given the most recent joint motion and Court order in this 
case, the RO should provide additional notification to the 
veteran of the evidence necessary to substantiate the claims, 
and of his and VA's respective obligations to obtain 
different types of evidence.  Id. 

In view of the foregoing, the case is remanded for the 
following: 

1.  The RO should assure that there is 
compliance with the notice provisions of 
the law, to specifically include sending 
the veteran written notice of the 
information and evidence necessary to 
substantiate his claims, including 
telling him which portion of such 
information and evidence, if any, must be 
provided by him, and which portion, if 
any, the VA will attempt to obtain on his 
behalf.  

2.  Thereafter, the RO should review the 
claims.  If the claims are denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


